DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 07/26/2021.
Claims 1-2, 7, 9-11, 17, 19-22, 27, and 28 have been amended.  Claims 3-6, 8, 12-16, 18, and 23-26 have been canceled and claims 31-36 have been newly added.  Claims 1-2, 7, 9-11, 17, 19-22, and 31-36 are currently pending.

Allowable Subject Matter
Claims 1-2, 7, 9-11, 17, 19-22, and 31-36 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a distribution system for providing dissimilar objects into one of a plurality of receiving stations, said distribution system comprising an urging system for urging an object on a conveyor from the conveyor to a chute that includes at least one actuatable door for selectively dropping the object through the at least one actuable door, said chute leading to a first receiving station with a second receiving station being positioned below the at least one actuable door, wherein the urging system includes an air intake system that provides a negative air flow to urge the object from the conveyor to the chute.
Regarding independent claim 11:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a distribution system in an induction system for use with an object processing system, said distribution system for providing dissimilar objects into one of a plurality of receiving units, said distribution system comprising an urging system for urging an object on a conveyor from an input conveyor to a chute that one of a first chute and a second chute positioned on opposite sides of the input conveyor, the first chute leading to a first receiving station, the second chute leading to a second receiving station, wherein at least one of the first chute and the second chute includes at least two actuatable doors that are selectively opened to drop dropping the object through the at least two actuablc door, at least one of said receiving stations being onto a third receiving station positioned at any of a lower end of the chute and below the actuablc two actuatable doors, wherein the urging system includes a first source and a second source positioned on opposite sides of the input conveyor, wherein the first source generates a vacuum and the second source generates a forced air flow to urge the object in one direction from the input conveyor to the first chute, and wherein the first source generates a forced air flow and the 1245788.1U.S. Application No.: 16/737,2154 Atty. Docket No.: BG.10734second source generates a vacuum to urge the object in an opposite direction from the input conveyor to the second chute.
Regarding independent claim 21:

 urging an object from the conveyor to a chute on one side of the conveyor by providing a negative air flow at the object, wherein the chute leads to a first1245788.1U.S. Application No.: 16/737,2155 Atty. Docket No.: BG.10734 receiving station and includes at least one actuatable door positioned above a second receiving station;
dropping the object from the conveyor to the chute; and 
selectively opening the at least one actuatable door to drop the object from the chute toward the second receiving station that is positioned below the at least one actuable door.
Claims 2, 7, 9, 10, 17, 19-20, 22, and 27-36 depend from claims 1, 11, and 21, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876